DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. Applicant’s argument regarding “Applicant respectfully submits that claims 1 and 17 of the present application recite the limitations of claims 1 and 15 respectively with addition of the limitation of claim 7 of the parent application (App No. 16/198,629, hereinafter “parent application”). In the Non-Final Office Action of the parent application dated June 27, 2019, the Examiner cites the same references as cited in the present Office Action, however, claim 7 of the parent application was not rejected in the Non-Final Office of SEE ABOVE, thus Applicant believes that claims 1 and 17 of the present application is patentably distinguishable over the cited references” has been fully considered; in response the examiner first would like to advise the applicant that since this is a Divisional application (and therefore a separate application for examination purposes), the examiner is not bound or limited by the previous rejections or interpretations made in the parent case, therefore applicant’s argument is being rendered moot. However, in the spirit of clarity the examiner would like to point out that the particular limitation "activating circuitry that activates the detection sensor, in a case where the unused period set by the period setting circuitry starts", has been rejected .
Objection to the title has been withdrawn in view of newly submitted amended title.
Claim interpretation under 35 USC 112(f) is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “period setting circuitry”, “notification circuitry”, “activating circuitry”, “invalidating circuitry”, “shifting circuitry”, “turning-off circuitry”, “releasing circuitry”, “reception circuitry”, and “execution circuitry” in claims 1, 9-10, and 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“period setting circuitry” – paragraph [0059], the period is set by the user;
“notification circuitry” – paragraph [0059], the intruder is detected;
“activating circuitry” – paragraph [0065]; 
“invalidating circuitry” – paragraph [0086]; 
“shifting circuitry” – paragraph [0100]; 
“turning-off circuitry” – paragraph [0042]; 
“releasing circuitry” – paragraph [0108]; 
“reception circuitry” – paragraph [0101]; 
“execution circuitry” – paragraph [0102].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood et al. (US 2004/0015453) in view of and Baba (US 2014/0104631).
(1) regarding claim 1:

a detection sensor that detects whether or not an object exists within a given region that is set for the image forming apparatus (paragraph [0033]-[0034], where a proximity sensor may be a motion detector in order to detect when a person is near the apparatus); and 
a notification circuitry that gives a notification that the object has been detected, in a case where existence of the object has been detected by the detection sensor in the unused period set by the period setting circuitry (paragraph [0033], where an audible alarm is sounded when a person has been detected near the apparatus when the apparatus is in an armed state).
Youngblood ‘453 discloses all the subject matter as described above except a period setting circuitry that sets an unused period in which the image forming apparatus is not used;
activating circuitry that activates the detection sensor, in a case where the unused period set by the period setting circuitry starts.
However, Baba ‘631 teaches an apparatus being an image forming apparatus with detection of objects capabilities (paragraph [0133], where the image processing apparatus has a moving-body detector that detects a moving user towards the device); 
a period setting circuitry that sets an unused period in which the image forming apparatus is not used (paragraph [0036], where a timer circuit sets the time for when to set the image forming unit to be on a power cut-off state, thus being in a unused period);

Having a system of Baba ‘631 reference and then given the well-established teaching of Youngblood ‘453 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Youngblood ‘453 to include the limitations as taught by Baba ‘631 because the user determination unit determines that the moving body is the user, the commanding unit outputs a power-supply-mode command to the power-supply controller and outputs a management-control-mode command to the management controller based on an individual recognition result obtained by the individual recognition unit (paragraph [0133]).

(2) regarding claim 2:
Youngblood ‘453 further discloses wherein the notification circuitry notifies surroundings of the image forming apparatus of the detection of the object with a sound (paragraph [0033], where an audible alarm is sounded when a person has been detected near the apparatus when the apparatus is in an armed state).

(3) regarding claim 7:
Youngblood ‘453 further discloses wherein volume of the sound with which the detection of the object is notified is set to be a predetermined volume regardless of volume 

(3) regarding claim 17:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claims 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Youngblood et al. (US 2004/0015453) and Baba (US 2014/0104631) as applied to claims above, and further in view of Freathey (US 2014/0347187).
(1) regarding claim 3:
Youngblood ‘453 and Baba ‘631 disclose all the subject matter as described above except wherein the notification circuitry transmits a notification message to an address, which has been registered in advance, by an electronic mail.
However, Freathey ‘187 teaches wherein the notification circuitry transmits a notification message to an address, which has been registered in advance, by an electronic mail (paragraph [0035], where when a detection of a person is made, a user can be notified electronically to another apparatus via an email).
Having a system of Freathey ‘187 reference and then given the well-established teaching of Youngblood ‘453 and Baba ‘631, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify 

(2) regarding claim 8:
Youngblood ‘453 and Baba ‘631 disclose all the subject matter as described above except wherein the notification circuitry transmits, to another apparatus, electronic data that gives a notification of the detection of the object.
However, Freathey ‘187 teaches wherein the notification circuitry transmits, to another apparatus, electronic data that gives a notification of the detection of the object (paragraph [0035], where when a detection of a person is made, a user can be notified electronically to another apparatus via an email).
Having a system of Freathey ‘187 reference and then given the well-established teaching of Youngblood ‘453 and Baba ‘631, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Youngblood ‘453 and Baba ‘631 to include the limitations as taught by Freathey ‘187 because with this a reliable communication to the owner of the apparatus can be made, thus improving the security of the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youngblood et al. (US 2004/0015453) and Baba (US 2014/0104631) as applied to claims above, and further in view of Wilson (US 4,121,192).
(1) regarding claim 5:

However, Wilson ‘192 teaches wherein the notification circuitry repeatedly notifies surroundings of the image forming apparatus of the detection of the object with a sound for a first given period of time (column 2, lines 33-48, where the alarm sounds for given periods of times when the user get detected).
Having a system of Wilson ‘192 reference and then given the well-established teaching of Youngblood ‘453 and Baba ‘631, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Youngblood ‘453 and Baba ‘631 to include the limitations as taught by Wilson ‘192 because additional information is the instantaneous location or position of the intruder along an array of sensors, his velocity, the direction of movement, and the intruder profile, i.e., number of intruders involved. The availability of this information in real time is highly desirable for an effective surveillance system (column 1, lines 18-25).

Allowable Subject Matter
Claims 4, 6, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the notification message includes a text sentence indicating that an intruder has been detected and specific information of the image forming apparatus that has detected the intruder”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
B. Claim 6 disclose the unique and distinct limitations of “wherein, even in a case where the unused period set by the period setting circuitry ends while the detection of the object is notified to the surroundings of the image forming apparatus with the sound by the notification circuitry, the notification is continued up to an end”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
C. Claim 9 discloses the unique and distinct limitations of “invalidating circuitry that invalidates the detection sensor for a second given period of time, in a case where the object is detected by the detection sensor”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
D. Claim 10 discloses the unique and distinct limitations of “shifting circuitry that shifts, in the unused period set by the period setting circuitry, the image forming apparatus to a notification enabled state in which notification by the notification circuitry is possible”, either alone or in combination, the applied prior art does not teach the claimed subject matter.
E. Claims 11-13 depend on claim 10, therefore a similar analysis applies. 
F. Claim 14 discloses the unique and distinct limitations of “execution circuitry that executes the external job, in a case where the request for the external job is received by the reception circuitry in the unused period set by the period setting circuitry”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675